DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A single rod having a round cross-section (as recited in Claims 7, which depends on Claim 1) and the portion that passes over the plug having a square cross-section (as recited in Claim 9, which depends on Claim 7 via Claim 8).  Note:  Because of the dependency of Claim 9 on both Claim 7 (which requires a round rod) and Claim 1 (which requires a single rod), Fig. 3 is not sufficient to show the embodiment as recited in Claim 9 because it does not show a single “combination” rod having a first portion with a round cross-section, a second portion with a square cross-section, and a third portion with a round cross-section, as collectively recited by the combinations of Claims 9, 8, 7, and 1.   Fig. 3 would be adequate if Claim 9 was not dependent on Claim 7 because then, all of the rod would have a square cross section.    
A “plug is formed as part of the portion of the rod”, as recited Claim 10. 
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 9, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “The post pounder of claim 8, wherein the portion of the rod that passes over the plug has a square cross-section.”  As described above, it is unclear whether the single rod includes a combination of a round cross-section and a square cross-section, or whether the entire rod has a square cross-section. 
Claim 10 recites, “The post pounder of claim 8, wherein the plug is formed as part of the portion of the rod.” It is  unclear how the single rod can have a round cross-section, as recited in Claims 7 and 1, when the plug is a part of the rod (i.e., while the plug would have a circular shape, its cross-section would not be round.) 
Claim 17 recites, “The method of claim 14, further comprising forming a first bend in the rod between the first point and the first end, and forming a second bend in the rod between the second point and the first end.”  It is unclear as to how a bend can be formed between the first/second “points” and the first/secon  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 11-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly, Jr., US 2002/0139548, in view of Ubbink, US 5,029,651.
With regard to Claims 1, 3, and 7-10, Connelly discloses a post pounder (20, Figs. 1-8, [0045]-[0056]), comprising: 
a hollow body (22, Figs. 1-5) with an interior space (50, Fig. 2), a first end that is open (the end adjacent gussets (38) as shown in Fig. 1) so that a post (40) can be received within the interior space (Fig. 1), and a second end that is closed (the end adjacent gussets (36) as shown in Fig. 1; 52, Fig. 5); and 
a plurality of handles (60 left, 24, 60 right) disposed upon an exterior surface of the hollow body (Fig. 1); 
wherein the plurality of handles are secured at a first point (66)  on the exterior surface, passed across the second end, and secured at a second point (44) on the exterior surface.
With regard to Claims 14-16, Connelly discloses a method for constructing a post pounder, comprising: providing a hollow tubular body (22) with a sidewall, a first end and a second end (Figs. 1, 2, 5)  attaching a first end of a rod to the sidewall at a first point (Fig. 1); and attaching a second rod to the sidewall at a second point distal from the first point (Fig. 1).
While Connelly discloses that the vertical portions (60) of the handles are rods having a round cross-section (Fig. 2), the horizontal portion of the handle is not a rod, nor is the handle formed from a single rod.   Connelly also fails to teach a plug located at the closed second end. Ubbink discloses a post pounder (Figs. 1-7, C3, L47 – C5, L42) that includes a hollow body (6, Figs. 1, 4) having an open first end and closed second end (Fig. 4), and a plurality of handles (30) that are formed from rods secured at the bottom of the hollow body and have portions that pass across the second end (the portions of the handles (36, 30) that extend into steel mass (28, 29) as shown in Fig. 4 and a portion of the rods pass over the plug (the portion of (29) located below handle ends (36) as shown in Fig. 4).  Ubbink further teaches that steel mass (28, 29, Fig. 4) located in the second end of the hollow body (6), functions as a plug (because it closes the second end of the hollow body), and this plug/mass is secured to the hollow body and handles by welds (38, C4, L31-54).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Connelly’s device and method such that at least a part of the horizontal portion of the handle (24) was a rod that passes across the second end of the hollow body because it would allow the post pounder to include a mass located at the top of the hollow body that functions as a plug (because it closes the second end of the hollow body), and assist in increasing the force applied to the post (because of the additional mass), as taught by Ubbink (C4, L66 – C5, L9).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single rod to form all portions of the handle (both vertical portions and the horizontal portion) and to form a combined plug and rod structure since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965);  MPEP 2144.04(V)(B)).  The ordinarily skilled artisan would recognize that the Ubbink’s mass (28, 29) could be made with a bore extending through the mass to accommodate a single rod and would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  A reason for making this modification (i.e., to use a single rod for both handles) would be to provide stronger handles (because a single handle that passes all the way through the plug would be stronger).  With regard to Connelly teaching the use of a plate to provide a larger impact surface, the plate could still be placed upon a modified hollow body (i.e., Connelly’s hollow body having Ubbinks mass/plug located at the top and having a single rod that extends through the hollow body and mass to form the handles) and the combined device would be able to achieve the desired function of having sufficient weight and size to effectively pound posts into the ground.  Moreover, it  would have been obvious to one of ordinary skill in the art to modify the Connelly/Ubbink rod to have a square cross-section because changing the shape of a claimed element is a design choice that involves only routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); );  MPEP 2144.04(IV)(B)).  
With regard to Claim 2, Connelly discloses wherein the rod (60) is affixed to the second end (64, Fig. 1).
With regard to Claim 4, Connelly discloses wherein the body is comprised of a tube (Fig. 2), and the first point and second point are disposed at approximately the same distance along the body between the first and second ends (Fig. 1).
With regard to Claim 5, Connelly discloses wherein the first point and second point are disposed at radially opposed points on the body (Figs. 1-3).
With regard to Claim 6, Connelly discloses wherein the first and second point are disposed at points that are radially offset between 90 degrees and 180 degrees (Figs. 1-3).


9.	Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly in view of Ubbink, as applied to Claim 1, and further in view of FR 1,188,881 (“FR ‘881”).  While Connelly teaches handles with bends, the combination of Connelly and Ubbink fails to teach angled handles.        FR ‘881 discloses a post pounder (Figs. 1-4) having a hollow body (1) and a plurality of handles (6)  wherein each of the handles comprises a bend that defines two first handle portions (10) and two second handle portions (11), each handle portion diverging angularly away from the body toward the bend (Fig. 1), and a second bend that defines two third handle portions (12) proximate to the second end of the hollow body (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Connelly/Ubbink device and method to includes handles having first and second outwardly angled handle portions and third handle portions because it would provide places to grip the handle that are spaced closer or farther from the hollow body, or higher or lower relative to the open end of the hollow body, thereby accommodating persons/operators of different heights and arm span being able to comfortably grip the handles and safely position the post pounder over the post. 
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Connelly in view of Ubbink, as applied to Claim 1, and further in view of Lundgren et al., US 2,690,055.  The combination of Connelly and Ubbink fails to teach a weight secured proximate the first end.  Lundgren discloses a post pounder (Figs. 1-3, C1, L53 – C3, L31) that includes a hollow body (10, Fig. 1), a plurality of handles (14, 15), and a weight (12, C2, L9-15) secured proximate to the first end of the hollow body (Figs. 1-3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Connelly/Ubbink device and method to include a weight secured proximate the first end of the hollow body because the additional weight will increase the force applied against the post and the additional weight will lower the center of gravity of the device and make the use of the device safer, as taught by Lundgren (C1, L26-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following references disclose post pounders having one or more claimed features of the present invention:  US 2,998,087;  US 4,589,500;  US 6,973,822;  US 7,837,177;  US 8,955,612;                         US 2018/0202188; and US D675,494. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652